

Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
 
Avis Budget Group, Inc. (the "Company") and David B. Wyshner (the "Executive")
are parties to this certain Employment Agreement amended and restated as of
January 27, 2012 (the "Agreement").
 
 
WHEREAS, the Company desires to continue to employ the Executive as a full-time
employee of the Company and the Executive desires to continue to serve the
Company in such capacity.
 
 
WHEREAS, the Company and the Executive agree to amend and restate the Agreement,
originally entered into effective August 31, 2006 and amended and restated on
December 29, 2008, in its entirety as set forth herein.
 
 
NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree that the Agreement is amended and restated to read as
follows:
 
SECTION I
EFFECTIVENESS
 
 
This Agreement shall be effective as of January 27, 2012 (the "Effective Date").
 
 
SECTION II
EMPLOYMENT; POSITION AND RESPONSIBILITIES
 
 
The Company agrees to employ the Executive, and the Executive agrees to be
employed by the Company, for the Period of Employment as provided in Section III
below and upon the terms and conditions provided in this Agreement. During the
Period of Employment, the Executive shall serve as the Senior Executive Vice
President and Chief Financial Officer of the Company. During the Period of
Employment, the Executive shall report to, and be subject to the direction of,
the Chief Executive Officer of the Company (the "Supervising Officer"). The
Executive shall perform such duties and exercise such supervision with regard to
the business of the Company as are associated with his position, as well as such
additional duties as may be prescribed from time to time by the Supervising
Officer. The Executive shall, during the Period of Employment, devote
substantially all of his time and attention during normal business hours to the
performance of services for the Company. The Executive shall maintain a primary
office and conduct his business in Parsippany, New Jersey (the "Business
Office"), except for normal and reasonable business travel in connection with
his duties hereunder.
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
SECTION III
PERIOD OF EMPLOYMENT
 
 
The period of the Executive's employment under this Agreement (the "Period of
Employment") shall begin on the Effective Date and shall continue for an
indefinite period, and may end at either the Executive’s election at any time or
at the Company’s election at any time, with or without cause , subject to the
provisions of this Agreement.
 
 
SECTION IV
COMPENSATION AND BENEFITS
 
 
For all services rendered by the Executive pursuant to this Agreement during the
Period of Employment, including services as an executive officer, director or
committee member of the Company or any subsidiary or affiliate of the Company,
the Executive shall be compensated as follows:
 
 
(a) Base Salary
 
 
The Company shall pay the Executive a fixed base salary (“Base Salary”) as
mutually agreed between the parties, and the Executive shall be eligible to
receive annual increases as the Company deems appropriate, in accordance with
the Company's customary procedures regarding salaries of senior officers.  Base
Salary shall be payable according to the customary payroll practices of the
Company, but in no event less frequently than once each month.  The Executive’s
Base Salary shall not be less than $600,000 per annum.
 
 
(b) Annual Incentive Awards
 
 
The Executive shall be eligible to earn a target Annual Bonus for each fiscal
year of the Company ending during the Period of Employment (each, an "Annual
Bonus") equal to 100% of the Executive's Base Salary for such fiscal year, if
the Company achieves the target performance goals established by the
Compensation Committee (the "Committee") for such fiscal year. The Committee may
establish such metrics whereby the Executive may earn an Annual Bonus in excess
of the target Annual Bonus or an Annual Bonus less than the target Annual Bonus.
 
 
Any Annual Bonus that becomes payable to the Executive pursuant to this Section
shall be paid to the Executive as soon as reasonably practicable following
receipt by the Board of the audited consolidated financial statements of the
Company for the relevant fiscal year, but in no event later than two and a half
(2 ½) months following the end of the applicable fiscal year in which such
Annual Bonus was earned. The Executive shall be entitled to receive any Annual
Bonus that becomes payable in a lump sum cash payment, or, at his election, in
any form that the Board generally makes available to the Company's executive
management team; provided that any such election is made by the Executive in
compliance with Section 409A ("Section 409A") of the Internal Revenue Code of
1986, as amended (the "Code") and the regulations promulgated thereunder.
 
 
2

--------------------------------------------------------------------------------

 
 
(c) Long-Term Incentive Awards
 
 
During the Period of Employment, the Executive shall be eligible for long term
incentive awards as determined by the Committee in its discretion.
 
 
(d) Additional Benefits
 
 
The Executive shall be entitled to participate in all other compensation and
employee benefit plans or programs and receive all benefits and perquisites for
which salaried employees of the Company generally are eligible under any plan or
program now in effect, or later established by the Company, on a basis no less
favorable than as provided to any other similarly situated executive of the
Company. The Executive shall participate to the extent permissible under the
terms and provisions of such plans or programs, and in accordance with the terms
of such plans and programs.
 
 
SECTION V
BUSINESS EXPENSES
 
 
The Company shall reimburse the Executive for all reasonable travel and other
expenses incurred by the Executive in connection with the performance of his
duties and obligations under this Agreement. The Executive shall comply with
such limitations and reporting requirements with respect to expenses as may be
established by the Company from time to time and shall promptly provide all
appropriate and requested documentation in connection with such expenses.
Further, the Executive will receive access to Company aircraft or alternative
air transportation, subject to applicable Company policies, for all reasonable
travel in connection with the performance by the Executive of his duties and
obligations under this Agreement.
 
 
SECTION VI
DEATH AND DISABILITY
 
 
The Period of Employment shall end upon the Executive's death. If the Executive
experiences a Disability (as defined below) during the Period of Employment, the
Period of Employment may be terminated at the option of the Executive upon
notice of resignation to the Company, or at the option of the Company upon
notice of termination to the Executive. For purposes of this Agreement,
"Disability" shall have the meaning set forth in Section 409A. The Company's
obligation to make payments to the Executive under this Agreement shall cease as
of such date of termination, except for Base Salary and any Annual Bonus earned
but unpaid as of the date of such termination (the "Accrued Obligations"), and,
in such event (a) each of the Executive's then outstanding options to purchase
shares of Company common stock that were granted prior to July 28, 2006 and
options to purchase shares of Wyndham Worldwide Corporation common stock (and
its successors) (the "Pre-Existing Options") shall become immediately and fully
vested and exercisable (to the extent not already vested) and, shall remain
exercisable during the extended post-termination exercise period set forth in
the agreements evidencing the terms and conditions of such awards, (b) each
option to purchase shares of the Company common stock or stock appreciation
right granted on or after July 28, 2006, shall become immediately and fully
vested and exercisable (to the extent not already vested) and, notwithstanding
any term or provision relating to such option to the contrary, shall remain
exercisable until the first to occur of
 
 
3

--------------------------------------------------------------------------------

 
 
the third (3rd) anniversary of the Executive's termination of employment and the
original expiration date of such option or stock appreciation rights, (c) all
other long-term equity awards then outstanding shall become immediately vested,
and (d) the Company shall pay the Executive (or his surviving spouse, estate or
personal representative, as applicable) a cash amount equal to the Executive's
target Annual Bonus for the year in which the Executive is terminated multiplied
by a fraction the numerator of which is the total number of days during the
applicable calendar year during which the Executive was employed by the Company
and the denominator of which is 365.  Upon the Executive's termination due to
death or Disability, the Executive and each person who is his covered dependent
at such time under the Company sponsored health and dental plan shall remain
eligible to continue to participate in such plans (as they may be modified from
time to time with respect to all senior executive officers) until the 2nd
anniversary of such termination of employment (such benefits, the "Continuation
of Health Benefits").
 
 
SECTION VII
EFFECT OF TERMINATION OF EMPLOYMENT
 
 
(a) Without Cause Termination and Constructive Discharge.  Subject to the
provisions of Section VII(d), if the Executive's employment terminates during
the Period of Employment due to either a Without Cause Termination or a
Constructive Discharge (each as defined below): (i) the Accrued Obligations
shall be paid to the Executive in accordance with paragraph (d) below, (ii) the
Company shall pay the Executive (or his surviving spouse, estate or personal
representative, as applicable), on the sixty-first (61st) day following the
Executive's termination of employment (or, in the event that the Release Date
(as defined in Section VII(d) below is extended in accordance with the dispute
provisions set forth in Section VII(d) below, upon resolution of the dispute),
an amount equal to 299% multiplied by the sum of (A) the Executive's then
current Base Salary, plus (B) the Executive's then current target Annual Bonus;
(iii) each of the Executive's then outstanding Pre-Existing Options shall become
immediately and fully vested and exercisable (to the extent not already vested)
in accordance with the terms and conditions applicable to such options set forth
in the agreements evidencing the terms and conditions of such awards, and shall
remain exercisable for the extended post-termination exercise period set forth
in the agreements evidencing the terms and conditions of such awards; (iv) each
option to purchase shares of the Company common stock or stock appreciation
right granted on or after July 28, 2006 (excluding any Pre-Existing Option to
acquire the Company common stock) shall become immediately and fully vested and
exercisable (to the extent not already vested) and, notwithstanding any term or
provision thereof to the contrary, shall remain exercisable until the first to
occur of the third (3rd) anniversary of the Executive's termination of
employment and the original expiration date of such option or stock appreciation
right; (v) all other long-term equity awards (including, without limitation,
restricted stock units, but excluding the award of performance based restricted
stock units granted to the Executive on August 1, 2006, which award shall be
governed by the terms and conditions governing such award) shall become
immediately vested.  Upon such termination, the Executive shall also be entitled
to the Continuation of Health Benefits.
 
 
 
4

--------------------------------------------------------------------------------

 
(b) Termination for Cause; Resignation. If the Executive's employment terminates
due to a Termination for Cause or a Resignation, the Accrued Obligations shall
be paid to the Executive in accordance with paragraph (d) below. Outstanding
stock options and other equity awards held by the Executive as of the date of
termination shall be treated in accordance with their terms. Except as provided
in this paragraph, the Company shall have no further obligations to the
Executive hereunder.
 
 
(c) For purposes of this Agreement, the following terms have the following
meanings:
 
 
i. "Termination for Cause" means termination by the Company of the Executive as
a result of (a) the Executive's willful failure to substantially perform his
duties as an employee of the Company or any subsidiary (other than any such
failure resulting from incapacity due to physical or mental illness), (b) any
act of fraud, misappropriation, dishonesty, embezzlement or similar conduct
against the Company or any subsidiary, (c) the Executive's conviction of a
felony or any crime involving moral turpitude (which conviction, due to the
passage of time or otherwise, is not subject to further appeal), (d) the
Executive's gross negligence in the performance of his duties or (e) the
Executive purposefully or negligently makes (or has been found to have made) a
false certification to the Company pertaining to its financial statements.
 
 
ii. "Constructive Discharge" means (a) any material failure of the Company to
fulfill its obligations under this Agreement (including without limitation any
reduction of the Base Salary, as the same may be increased during the Period of
Employment, or other element of compensation) or any material diminution to the
Executive's duties and responsibilities relating to service as an executive
officer, including the Executive ceasing to be an executive officer and the most
senior financial officer of a public company, (b) the Business Office is
relocated to any location which is more than 30 miles from the city limits of
Parsippany, New Jersey, (c) during the Period of Employment, the Executive is
not the most senior financial officer of the Company, or (d) failure of a
successor to the Company to assume this Agreement in accordance with Section XIV
below.  The Executive shall provide the Company a written notice of his
intention to terminate employment pursuant to a Constructive Discharge within 60
days after the Executive knows or has reason to know of the occurrence of any
such event which notice describes the circumstances being relied on for the
termination with respect to this Agreement. With respect to clauses (a), (b) and
(c) of this paragraph, the Company shall have ten (10) days after receipt of
such notice to remedy the event prior to the termination for Constructive
Discharge and, upon the timely remedy of such event, such event shall no longer
constitute a basis for Constructive Discharge and the Executive's notice of
termination pursuant to a Constructive Discharge shall be rescinded.
 
 
5

--------------------------------------------------------------------------------

 
 
iii. "Without Cause Termination" or "Terminated Without Cause" means termination
of the Executive's employment by the Company other than due to death,
Disability, or Termination for Cause.
 
 
iv. "Resignation" means a termination of the Executive's employment by the
Executive, other than in connection with a Constructive Discharge or other than
due to death or Disability.
 
 
(d) Conditions to Payment and Acceleration; Section 409A.
 
 
i. Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A, the Executive shall not be considered to have terminated
employment with the Company for purposes of this Agreement and no payments shall
be due to the Executive under Section VII of this Agreement until the Executive
would be considered to have incurred a “separation from service” from the
Company within the meaning of Section 409A.
 
 
ii. All payments due to the Executive under this Section VII shall be subject
to, and contingent upon, the Executive (or his beneficiary or estate) (x)
executing a release of claims against the Company and its affiliates (in such
reasonable form determined by the Company in its sole discretion) within
forty-five days following the Executive's separation from service (or, in the
event of a dispute, upon resolution of the dispute, provided that such extension
does not result in, as applicable, the disputed payments constituting deferred
compensation within the meaning of Section 409A or the imposition of additional
taxes under Section 409A) and (y) failing to revoke such release (the date on
which the release becomes irrevocable, the "Release Date").
 
 
iii. To the extent required in order to avoid accelerated taxation and/or tax
penalties under Section 409A, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement during the
six-month period immediately following the Executive’s termination of employment
shall instead be paid on the first business day after the date that is six
months following the Executive’s termination of employment (or upon the
Executive’s death, if earlier).
 
 
iv. The intent of the Parties is that payments and benefits under this Agreement
comply with Section 409A and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted and administered to be in compliance
therewith.  Each amount to be paid or benefit to be provided under this
Agreement shall be construed as a separate identified payment for purposes of
Section 409A and any payments described in this Agreement that are due within
the "short term deferral period" as defined in Section 409A shall not be treated
as deferred compensation unless applicable law requires otherwise.
 
 
 
6

--------------------------------------------------------------------------------

 
v. The payments due to the Executive under this Section VII shall be in lieu of
any other severance benefits otherwise payable to the Executive under any
severance plan of the Company or its affiliates.
 
 
SECTION VIII
OTHER DUTIES OF THE EXECUTIVE
DURING AND AFTER THE PERIOD OF EMPLOYMENT
 
 
(a) The Executive shall, with reasonable notice during or after the Period of
Employment, furnish information as may be in his possession and fully cooperate
with the Company and its affiliates as may be requested in connection with any
claims or legal action in which the Company or any of its affiliates is or may
become a party.  After the Period of Employment, the Executive shall cooperate
as reasonably requested with the Company and its affiliates in connection with
any claims or legal actions in which the Company or any of its affiliates is or
may become a party.  The Company agrees to reimburse the Executive for any
reasonable out-of-pocket expenses incurred by Executive by reason of such
cooperation, including any loss of salary, and the Company shall make reasonable
efforts to minimize interruption of the Executive's life in connection with his
cooperation in such matters as provided for in this paragraph.
 
 
(b) The Executive recognizes and acknowledges that all information pertaining to
this Agreement or to the affairs; business; results of operations; accounting
methods, practices and procedures; members; acquisition candidates; financial
condition; clients; customers or other relationships of the Company or any of
its affiliates ("Information") is confidential and is a unique and valuable
asset of the Company or any of its affiliates. Access to and knowledge of
certain of the Information is essential to the performance of the Executive's
duties under this Agreement. The Executive shall not during the Period of
Employment or thereafter, except to the extent reasonably necessary in
performance of his duties under this Agreement, give to any person, firm,
association, corporation, or governmental agency any Information, except as may
be required by law. The Executive shall not make use of the Information for his
own purposes or for the benefit of any person or organization other than the
Company or any of its affiliates. The Executive shall also use his best efforts
to prevent the disclosure of this Information by others. All records, memoranda,
etc. relating to the business of the Company or its affiliates, whether made by
the Executive or otherwise coming into his possession, are confidential and
shall remain the property of the Company or its affiliates.
 
 
(c) (i) During the Period of Employment and for a two (2) year period following
any termination of employment (the "Restricted Period"), the Executive shall not
use his status with the Company or any of its affiliates to obtain loans, goods
or services from another organization on terms that would not be available to
him in the absence of his relationship to the Company or any of its affiliates.
 
 
7

--------------------------------------------------------------------------------

 
 
(ii) During the Restricted Period, the Executive shall not make any statements
or perform any acts intended to have the effect of advancing the interest of any
existing competitors (or any entity the Executive knows to be a prospective
competitor) of the Company or any of its affiliates or in any way injuring the
interests of the Company or any of its affiliates. During the Restricted Period,
the Executive, without prior express written approval by the Board, shall not
engage in, or directly or indirectly (whether for compensation or otherwise) own
or hold proprietary interest in, manage, operate, or control, or join or
participate in the ownership, management, operation or control of, or furnish
any capital to or be connected in any manner with, any party which competes in
any way or manner with the business of the Company or any of its affiliates, as
such business or businesses may be conducted from time to time, either as a
general or limited partner, proprietor, common or preferred shareholder (other
than being less than a 5% shareholder in a publicly traded company), officer,
director, agent, employee, consultant, trustee, affiliate, or otherwise. The
Executive acknowledges that the Company's and its affiliates' businesses are
conducted nationally and internationally and agrees that the provisions in the
foregoing sentence shall operate throughout the United States and those
countries in the world where the Company then conducts business or has a plan to
conduct business.
 
 
(iii) During the Restricted Period, the Executive, without express prior written
approval from the Board, shall not solicit any members or the then-current
clients of the Company or any of its affiliates for any existing business of the
Company or any of its affiliates or discuss with any employee of the Company or
any of its affiliates information or operation of any business intended to
compete with the Company or any of its affiliates.
 
 
(iv) During the Restricted Period, the Executive shall not interfere with the
employees or affairs of the Company or any of its affiliates or solicit or
induce any person who is an employee of the Company or any of its affiliates to
terminate any relationship such person may have with the Company or any of its
affiliates, nor shall the Executive during such period directly or indirectly
engage, employ or compensate, or cause any person with which the Executive may
be affiliated, to engage, employ or compensate, any employee of the Company or
any of its affiliates. The Executive hereby represents and warrants that the
Executive has not entered into any agreement, understanding or arrangement with
any employee of the Company or any of its affiliates pertaining to any business
in which the Executive has participated or plans to participate, or to the
employment, engagement or compensation of any such employee.
 
 
(v) For the purposes of this Agreement, proprietary interest means legal or
equitable ownership, whether through stock holding or otherwise, of an equity
interest in a business, firm or entity or ownership of more than 5% of any class
of equity interest in a publicly-held company and the term "affiliate" shall
include without limitation all subsidiaries and material licensees of the
Company.
 
 
8

--------------------------------------------------------------------------------

 
 
(d) The Executive hereby acknowledges that damages at law may be an insufficient
remedy to the Company if the Executive violates the terms of this Agreement and
that the Company shall be entitled, upon making the requisite showing, to
preliminary and/or permanent injunctive relief in any court of competent
jurisdiction to restrain the breach of or otherwise to specifically enforce any
of the covenants contained in this Section VIII without the necessity of showing
any actual damage or that monetary damages would not provide an adequate remedy.
Such right to an injunction shall be in addition to, and not in limitation of,
any other rights or remedies the Company may have. Without limiting the
generality of the foregoing, neither party shall oppose any motion the other
party may make for any expedited discovery or hearing in connection with any
alleged breach of this Section VIII.
 
 
(e) The period of time during which the provisions of this Section VIII shall be
in effect shall be extended by the length of time during which the Executive is
in breach of the terms hereof as determined by any court of competent
jurisdiction on the Company's application for injunctive relief.
 
 
(f) The Executive agrees that the restrictions contained in this Section VIII
are an essential element of the compensation the Executive is granted hereunder
and but for the Executive's agreement to comply with such restrictions, the
Company would not have entered into this Agreement.
 
 
SECTION IX
INDEMNIFICATION
 
 
The Company shall indemnify the Executive to the fullest extent permitted by the
laws of the state of the Company's incorporation in effect at that time, or the
certificate of incorporation and by-laws of the Company, whichever affords the
greater protection to the Executive (including payment of expenses in advance of
final disposition of a proceeding).
 
 
 
9

--------------------------------------------------------------------------------

 
SECTION X
CERTAIN TAXES
 
 
Notwithstanding any other provision of this Agreement to the contrary, in the
event that any payment that is either received by the Executive or paid by the
Company on the Executive’s behalf or any property, or any other benefit provided
to the Executive under this Agreement or under any other plan, arrangement or
agreement with the Company or any other person whose payments or benefits are
treated as contingent on a change of ownership or control of the Company (or in
the ownership of a substantial portion of the assets of the Company) or any
person affiliated with the Company or such person (but only if such payment or
other benefit is in connection with the Executive’s employment by the Company)
(collectively the “Company Payments”), will be subject to the tax (the “Excise
Tax”) imposed by Section 4999 of the Code (and any similar tax that may
hereafter be imposed by any taxing authority), then the Executive will be
entitled to receive either (i) the full amount of the Company Payments, or
(ii) a portion of the Company Payments having a value equal to $1 less than
three (3) times the Executive’s “base amount” (as such term is defined in
Section 280G(b)(3)(A) of the Code), whichever of clauses (i) and (ii), after
taking into account applicable federal, state, and local income taxes and the
excise tax imposed by Section 4999 of the Code, results in the receipt by the
Executive on an after-tax basis, of the greatest portion of the Company
Payments.  Any determination required under this Section X shall be made in
writing by the independent public accountant of the Company (the “Accountants”),
whose determination shall be conclusive and binding for all purposes upon the
Company and the Executive.  For purposes of making any calculation required by
this Section X, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable,
good-faith interpretations concerning the application of Sections 280G and 4999
of the Code.  If there is a reduction of the Company Payments pursuant to this
Section X, such reduction shall occur in the following order:  (A) any cash
severance payable by reference to the Executive’s Base Salary or Annual Bonus,
(B) any other cash amount payable to the Executive, (C) any employee benefit
valued as a “parachute payment,” and (D) acceleration of vesting of any
outstanding equity award.  For the avoidance of doubt, in the event that
additional Company Payments are made to the Executive after the application of
the cutback in this Section X, which additional Company Payments result in the
cutback no longer being applicable, the Company shall pay the Executive an
additional amount equal to the value of the Company Payments that were
originally cutback.  The Company shall determine at the end of each calendar
year whether any such restoration is necessary based on additional Company
Payments (if any) made during such calendar year, and shall pay such restoration
within ninety (90) days of the last day of such calendar year.  In no event
whatsoever shall the Executive be entitled to a tax gross-up or other payment in
respect of any excise tax, interest or penalties that may be imposed on the
Company Payments by reason of the application of Section 280G or Section 4999 of
the Code.
 
 
 
10

--------------------------------------------------------------------------------

 
 
SECTION XI
MITIGATION
 
 
The Executive shall not be required to mitigate the amount of any payment
provided for hereunder by seeking other employment or otherwise, nor shall the
amount of any such payment be reduced by any compensation earned by the
Executive as the result of employment by another employer after the date the
Executive's employment hereunder terminates.
 
 
SECTION XII
WITHHOLDING TAXES
 
 
The Executive acknowledges and agrees that the Company may directly or
indirectly withhold from any payments under this Agreement all federal, state,
city or other taxes that shall be required pursuant to any law or governmental
regulation.
 
 
SECTION XIII
EFFECT OF PRIOR AGREEMENTS
 
 
Except as otherwise specifically set forth herein, this Agreement shall
supersede any prior agreements between the Company and the Executive hereof, and
any such prior agreement shall be deemed terminated without any remaining
obligations of either party thereunder, provided that this sentence shall not be
interpreted to terminate the Executive's existing participation in various
stock-based compensation programs.
 
 
SECTION XIV
CONSOLIDATION, MERGER OR SALE OF ASSETS
 
 
Nothing in this Agreement shall preclude the Company from consolidating or
merging into or with, or transferring all or substantially all of its assets to,
another corporation or other entity which assumes this Agreement and all
obligations and undertakings of the Company hereunder. If (i) there is a merger,
consolidation, sale of all or substantially all of the Company's assets, or
other business combination involving the Company, or (ii) all or substantially
all of the stock of the Company is acquired by another company, the term "the
Company" shall mean the successor to the Company's business or assets referred
to in (i) above or such company referred to in (ii) above, and this Agreement
shall continue in full force and effect. Notwithstanding the foregoing, the
Company shall require any successor thereto (whether direct or indirect, by
purchase, merger, consolidation, or otherwise), by agreement in form and
substance reasonably satisfactory to the Executive to expressly assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
 
 
11

--------------------------------------------------------------------------------

 
 
SECTION XV
MODIFICATION
 
 
This Agreement may not be modified or amended except in writing signed by the
parties. No term or condition of this Agreement shall be deemed to have been
waived except in writing by the party charged with waiver. A waiver shall
operate only as to the specific term or condition waived and shall not
constitute a waiver for the future or act on anything other than that which is
specifically waived.
 
 
SECTION XVI
GOVERNING LAW
 
 
This Agreement has been executed and delivered in the State of New Jersey and
its validity, interpretation, performance and enforcement shall be governed by
the internal laws of that state.
 
 
SECTION XVII
ARBITRATION
 
 
(a) Any controversy, dispute or claim arising out of or relating to this
Agreement or the breach hereof which cannot be settled by mutual agreement
(other than with respect to the matters covered by Section VIII for which the
Company may, but shall not be required to, seek injunctive relief) shall be
finally settled by binding arbitration in accordance with the Federal
Arbitration Act (or if not applicable, the applicable state arbitration law) as
follows: Any party who is aggrieved shall deliver a notice to the other party
setting forth the specific points in dispute. Any points remaining in dispute
twenty (20) days after the giving of such notice may be submitted to arbitration
in New York, New York, to the American Arbitration Association, before a single
arbitrator appointed in accordance with the arbitration rules of the American
Arbitration Association, modified only as herein expressly provided. After the
aforesaid twenty (20) days, either party, upon ten (10) days notice to the
other, may so submit the points in dispute to arbitration. The arbitrator may
enter a default decision against any party who fails to participate in the
arbitration proceedings.
 
 
(b) The decision of the arbitrator on the points in dispute shall be final,
unappealable and binding, and judgment on the award may be entered in any court
having jurisdiction thereof.
 
 
(c) Except as otherwise provided in this Agreement, the arbitrator shall be
authorized to apportion its fees and expenses and the reasonable attorneys' fees
and expenses of any such party as the arbitrator deems appropriate. In the
absence of any such apportionment, the fees and expenses of the arbitrator shall
be borne equally by each party, and each party shall bear the fees and expenses
of its own attorney.
 
 
 
12

--------------------------------------------------------------------------------

 
(d) The parties agree that this Section XVII has been included to rapidly and
inexpensively resolve any disputes between them with respect to this Agreement,
and that this Section XVII shall be grounds for dismissal of any court action
commenced by either party with respect to this Agreement, other than
post-arbitration actions seeking to enforce an arbitration award. In the event
that any court determines that this arbitration procedure is not binding, or
otherwise allows any litigation regarding a dispute, claim, or controversy
covered by this Agreement to proceed, the parties hereto hereby waive any and
all right to a trial by jury in or with respect to such litigation.
 
 
(e) The parties shall keep confidential, and shall not disclose to any person,
except as may be required by law, the existence of any controversy hereunder,
the referral of any such controversy to arbitration or the status or resolution
thereof.
 
 
SECTION XVIII
SURVIVAL
 
 
Sections VIII, IX, X, XI, XII and XIII shall continue in full force in
accordance with their respective terms notwithstanding any termination of the
Period of Employment.
 
 
SECTION XIX
SEPARABILITY
 
 
All provisions of this Agreement are intended to be severable. In the event any
provision or restriction contained herein is held to be invalid or unenforceable
in any respect, in whole or in part, such finding shall in no way affect the
validity or enforceability of any other provision of this Agreement. The parties
hereto further agree that any such invalid or unenforceable provision shall be
deemed modified so that it shall be enforced to the greatest extent permissible
under law, and to the extent that any court of competent jurisdiction determines
any restriction herein to be unreasonable in any respect, such court may limit
this Agreement to render it reasonable in the light of the circumstances in
which it was entered into and specifically enforce this Agreement as limited.
 

 
13

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
Effective Date.
 

 
AVIS BUDGET GROUP, INC.
                    /s/ Mark Servodidio      
By:
Mark Servodidio
     
Title:
Executive Vice President,
Chief Administrative Officer
                                 
DAVID B. WYSHNER
                /s/ David B. Wyshner      
David B. Wyshner
 

 
Each of the undersigned subsidiaries of the Company hereby guarantees to the
Executive the prompt and complete payment and performance by the Company when
due of the Company’s obligations to make payments due to the Executive that are
delayed in accordance with Section VII(d)(iii) in consideration for the services
the Executive renders to such subsidiary in his role as Senior Executive Vice
President and Chief Financial Officer of Avis Budget Group, Inc.; provided that,
as to any subsidiary, this guarantee shall be null and void and have no effect
whatsoever with respect to such subsidiary for any period (including as of the
Effective Date) during which this guarantee conflicts with or constitutes a
breach of any obligation of such subsidiary under any currently applicable
agreement or other obligation currently applicable to such subsidiary or any
applicable law, rule or regulation (whether currently applicable or applicable
at any time in the future).


IN WITNESS WHEREOF, the undersigned have executed this Guarantee as of the
Effective Date.


 

   
AVIS BUDGET CAR RENTAL, LLC
AVIS BUDGET HOLDINGS, LLC
AVIS BUDGET FINANCE, INC.
AVIS CAR RENTAL GROUP, LLC
ARACS LLC
AVIS RENT A CAR SYSTEM, LLC
AVIS ASIA AND PACIFIC, LIMITED
AVIS CARIBBEAN, LIMITED
AVIS ENTERPRISES, INC.
AVIS GROUP HOLDINGS, LLC
AVIS INTERNATIONAL, LTD.
PF CLAIMS MANAGEMENT, LTD
 

 
 
 
 
14

--------------------------------------------------------------------------------

 
                  
 
 

   
AB CAR RENTAL SERVICES, INC.
AVIS OPERATIONS, LLC
BGI LEASING, INC.
RUNABOUT, LLC
WIZARD SERVICES, INC.
 

  

      /s/ Mark Servodidio    
By:
Mark Servodidio
   
Title:
Executive Vice President,
Chief Administrative Officer
 

 
 
 

   
BUDGET RENT A CAR SYSTEM, INC.
BUDGET TRUCK RENTAL, LLC
PR HOLDCO, INC.
 

 

    /s/ Edward Pictroski    
By:
Edward Pictroski
   
Title:
Senior Vice President, Compensation,
Benefits & HRMS
 


 
15

--------------------------------------------------------------------------------

 